Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: it appears that “accorded to” should read “according to” in par 50 and par 73. Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities: it appears that “accorded to” should read “according to”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: it appears that “the at least the one article” should read “the at least one article”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: it appears that “the at least one articles” should read “the at least one article”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 18 recite the limitation “the predicted relevance” in line 22, line 25 and line 26, respectively. There is insufficient antecedent basis for this limitation in the claims.
Claim 2 recites the limitation “the at least first or second pool of the articles” in line 2. There is insufficient antecedent basis for this limitation in the claims.
The term "recently" in claims 6 and 14 is a relative term which renders the claim indefinite. The term "recently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "top" in claims 7 and 15 is a relative term which renders the claim indefinite. The term "top" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how many top-viewed articles the “top viewed articles” refers to. In order words, it is not clear if it indicates a single top article or top 5 articles or something else.
Claims 1-2, 6-7, 10, 14-15 and 18 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 3-5, 8-9, 11-13, 16-17 and 19-20 are rejected at least based on their direct and/or indirect dependency from independent claims 1, 10 and 18. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
A method for recommending articles, comprising:
executing a session between a service agent and a customer using a service agent app of an enterprise network hosted by a server; 
receiving a customer request from the customer during the session; 
generating case data for a case, by an article recommender app configured with the service agent app at the server, from the customer request wherein case data at least comprises: subject and description data of the customer request; 
configuring a training set, by the article recommender app, based at least on the subject and description data of the customer request; 
identifying, by an artificial intelligence (AI) app hosted by the server, a first pool of articles from a knowledge database wherein the knowledge database comprises one or more 
identifying, by the article recommender app, by at least one query, a second pool of articles from a case article database to merge together with the first pool of articles into a merged pool of articles; 
assigning, by the Al app, an implicit label to at least one of the first pool and the second pool of the articles wherein the implicit label comprises: a positive label or a negative label; 
applying a model derived by the Al app based on customer behavior and a set of features related to the case to classify each article of the merged pool of articles based at least in part on the predicted relevance of the article to the customer request; 
identifying, by the Al app, a final pool of articles from the merged pool of articles based on the model and the implicit label; and 
displaying to the service agent's user interface at least one article of the final pool of articles during the session. 

The limitations of 
“executing a session between a service … and a customer using a service … of an enterprise ... hosted by a …; 
… a customer request from the customer during the session; 
generating case data for a case, by an article recommender … configured with the service … at the …, from the customer request wherein case data at least comprises: subject and description data of the customer request; 
configuring a training set, by the article recommender …, based at least on the subject and description data of the customer request; 
identifying, by an artificial intelligence (AI) … hosted by the …, a first pool of articles from a knowledge … wherein the knowledge … comprises one or more articles that are relevant to the customer request and one or more articles that are not relevant to the customer request; 
identifying, by the article recommender …, by at least one query, a second pool of articles from a case article … to merge together with the first pool of articles into a merged pool of articles; 
assigning, by the Al …, an implicit label to at least one of the first pool and the second pool of the articles wherein the implicit label comprises: a positive label or a negative label; 
applying a model derived by the Al … based on customer behavior and a set of features related to the case to classify each article of the merged pool of articles based at least in part on the predicted relevance of the article to the customer request; 
identifying, by the Al …, a final pool of articles from the merged pool of articles based on the model and the implicit label; and 
displaying to the service … at least one article of the final pool of articles during the session”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “agent”, “agent app”, “network”, “server”, “receiving”, “app”, “database” and “agent's user interface”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “agent”, “agent app”, “network”, “server”, “receiving”, “app”, “database” and “agent's user interface” languages, the limitations in the context of this claim encompass the user mentally thinking of starting talking between users; receiving a question; thinking of related events for a case; identifying a first set of events; identifying a second set of events; checking if each event is related or not; classifying each event; identifying a final set of related events; showing the final set of events.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional elements – the act of receiving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of receiving data is recited at a high-level of generality (i.e., as a generic act of receiving performing a generic act function of receiving data) such that it amounts no more than a mere act to apply the exception using a generic act of receiving. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
In particular, the claim recites additional elements – using “agent”, “agent app”, “network”, “server”, “app”, “database” and “agent's user interface” to process/display data. The “agent”, “agent app”, “network”, “server”, “app”, “database” and “agent's user interface” in each step are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing/displaying data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of receiving/transmitting data amounts to no more than a mere act to apply the exception using a generic act of receiving/transmitting. A mere act to apply an exception using a generic act of receiving/transmitting cannot provide an inventive concept. The claim is not patent eligible.
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claims 10 and 18 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
applying log based validations to an implicit labeling to confirm positive and negative labels accorded to the at least first or second pool of the articles. 

The limitations of 
“applying log based validations to an implicit labeling to confirm positive and negative labels accorded to the at least first or second pool of the articles”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally thinking of validating by comparing some events that a user thought about to the actual events on a record.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Regarding claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
retrieving, by the service agent, the at least one article of the final pool of articles to send to the customer during the session. 

The limitations of 
“…, by the service …, the at least one article of the final pool of articles to … to the customer during the session”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “retrieving”, “agent”, and “send”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “retrieving”, “agent”, and “send” languages, the limitations in the context of this claim encompass the user mentally thinking of getting some events to let another user know.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional elements – the act of retrieving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of retrieving data is recited at a high-level of generality (i.e., as a generic act of retrieving performing a generic act function of retrieving data) such that it amounts no more than a mere act to apply the exception using a generic act of retrieving. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In particular, the claim recites additional elements – using “agent” to process data. The “agent” in each step are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In particular, the claim recites an additional elements – the act of sending data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of sending data is recited at a high-level of generality (i.e., as a generic act of sending performing a generic act function of sending data) such that it amounts no more than a mere act to apply the exception using a generic act of sending. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of receiving/transmitting data amounts to no more than a mere act to apply the exception using a generic act of receiving/transmitting. A mere act to apply an exception using a generic act of receiving/transmitting cannot provide an inventive concept. The claim is not patent eligible.
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
In addition, the claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Storing and retrieving information in memory” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of storing data amounts to no more than a mere act to apply the exception using a generic act of storing. A mere act to apply 

Similarly, Claims 11 and 20 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
ranking, by the Al app, the articles of at least the final pool of articles prior to retrieval by the service agent. 

The limitations of 
“ranking, by the Al …, the articles of at least the final pool of articles prior to … by the service …”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “app”, “retrieval”, and “agent”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “app”, “retrieval”, and “agent” languages, the limitations in the context of this claim encompass the user mentally thinking of getting events and ordering them.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “app” and “agent” to process data. The “app” and “agent” in each step are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In particular, the claim recites an additional elements – the act of retrieving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of retrieving data is recited at a high-level of generality (i.e., as a generic act of retrieving performing a generic act function of retrieving data) such that it amounts no more than a mere act to apply the exception using a generic act of retrieving. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a 
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of receiving/transmitting data amounts to no more than a mere act to apply the exception using a generic act of receiving/transmitting. A mere act to apply an exception using a generic act of receiving/transmitting cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claims 12 and 19 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
identifying, by the article recommender app, by query, a third pool of recently attached articles from the case article database. 

The limitations of 
“identifying, by the article recommender …, by query, a third pool of recently attached articles from the case article …”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “app” and “database”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “app” and “database” languages, the limitations in the context of this claim encompass the user mentally thinking of identifying recently added events.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “app” and “database” to process data. The “app” and “database” in each step are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claim 14 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
identifying, by the article recommender app, by query, a fourth pool of top viewed articles from the knowledge database. 

The limitations of 
“identifying, by the article recommender …, by query, a fourth pool of top viewed articles from the knowledge …”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “app” and “database”, nothing in the claim element app” and “database” languages, the limitations in the context of this claim encompass the user mentally thinking of identifying events which have been most frequently mentioned among users.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “app” and “database” to process data. The “app” and “database” in each step are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a 

Similarly, Claim 15 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
identifying, by the article recommender app, by query, a fifth pool of random sampled articles from the knowledge database. 

The limitations of 
“identifying, by the article recommender …, by query, a fifth pool of random sampled articles from the knowledge …”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “app” and “database”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “app” and “database” languages, the limitations in the context of this claim encompass the user mentally thinking of identifying random events.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “app” and “database” to process data. The “app” and “database” in each step are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claim 16 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
identifying, by the article recommender app, other articles by communicating with a multi-tenant database about the customer request. 

The limitations of 
“identifying, by the article recommender …, other articles by communicating with a multi-tenant … about the customer request”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “app” and “database”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “app” and “database” languages, the limitations in the context of this claim encompass the user mentally thinking of identifying events which have been mentioned among users.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “app” and “database” to process data. The “app” and “database” in each step are recited at a high-level of 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claim 17 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0104067 A1) in view of Wai et al. (US 10,325,285 B1), further in view of White et al. (US 7,406,467 B1).

Regarding claim 1, 
Xu teaches 
A method for recommending articles, comprising:

executing a session between a service agent and a customer using a service agent app of an enterprise network hosted by a server (Xu; [figs 1] “network” and “User System” and “Program Code”; [fig 12]; [pars 33-37] “the environment 10 is an environment in which an on-demand database service exists. An on-demand database service. Such as that which can be implemented using the system 16, is a service that is made available to users outside of the enterprise(s) that own, maintain or provide access to the system 16. … The system 16 also implements applications other than, or in addition to, a CRM application. For example, the system 16 can provide tenant access to multiple hosted (standard and custom) applications, including a CRM application. User (or third party developer) applications, which may or may not include CRM, may be supported by the application platform 18. The application platform 18 manages the creation and storage of the applications into one or more database objects and the execution of the applications in one or more virtual machines in the process space of the system 16.”; e.g., “Program Code” with “system 16” and “application” may read on “service agent” and “service agent app”. In addition, e.g., any time span for interaction may read on “session”.); 

receiving a customer request from the customer during the session (Xu; [figs 1]; [pars 45-49] “each application server 100 is configured to handle requests for any user associated with any organization that is a tenant of the system 16.”; [par 167] “In some implementations, the user action in block 1202 can be an action to access a feed, for example, by selecting to navigate to the feed or by navigating to a profile page that includes the feed. In some implementations, in response, a request can be transmitted from the user device to the feed recommendation service 726. The reception of the request can be the triggering event in block 1204. In some implementations, the feed recommendation service 726 subsequently calls the custom recommendation service 722.”);

 generating case data for a case, by an article recommender app configured with the service agent app at the server, from the customer request wherein case data at least comprises: subject and description data of the customer request (Xu; [figs 12] “ldentify user”, “Identify audiences” and “Resolve scheduling”; [par 129] “an API can allow an application to communicate with another application within the same system (for example, the database system 16). For example, an API can define the permitted interactions of data between an application (for example, the recommendation engine 602) hosted by the database system 16 and another application hosted by the database system 16, for example, a customer relationship management (CRM) application (such as the Salesforce.com SaaS CRM application provided by salesforce.com, inc.) or a social networking application (for example, Chatter®, provided by salesforce.com, inc.).”; [pars 165-167] “the process 1200 begins in block 1202 when a user performs some user action, for example, by clicking or selecting a UI element, entering text, or simply logging into the database system 16. In block 1204, the API 606 (for example, the custom recommendation service 722) detects a triggering event based on the user action, and in block 1206, identifies the user associated with the triggering event. The API 606 (for example, the custom audience service 724) then identifies the audiences to which the user belongs in block 1208. In block 1210, the API 606 (for example, the custom recommendation service 722) resolves any scheduling issues and otherwise ensures that the scheduling settings and policies are identified and complied with. … In some implementations, the user action in block 1202 can be an action to access a feed, for example, by selecting to navigate to the feed or by navigating to a profile page that includes the feed. In some implementations, in response, a request can be transmitted from the user device to the feed recommendation service 726. The reception of the request can be the triggering event in block 1204. In some implementations, the feed recommendation service 726 subsequently calls the custom recommendation service 722.”; e.g., “application (for example, the recommendation engine 602)” may read on “article recommender app”. In addition, e.g., “user”, “audiences” and “scheduling” may read on “subject and description data of the customer request”.);

configuring a … set, by the article recommender app, based at least on the subject and description data of the customer request (Xu; [fig 12] “ldentify list of available recommendations” and “Select recommendation from list”; [par 129] as cited above; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220.”; e.g., “generates or identifies a list of available recommendations” may read on “configuring a … set”.); 

identifying, by an artificial intelligence (AI) app hosted by the server, a first pool of articles from a knowledge database wherein the knowledge database comprises one or more articles that are relevant to the customer request and one or more articles that are not relevant to the customer request (Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220.”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; [pars 35-36] “tenant data is arranged in the storage medium(s) of tenant database 22 so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared.”; e.g., “identifies a list of available recommendations” may read on “first pool of articles”.); 

identifying, by the article recommender app, by at least one query, a second pool of articles from a case article database … (Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.” [pars 35-36] “tenant data is arranged in the storage medium(s) of tenant database 22 so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared.”; e.g., another “request” may read on “query”. In addition, e.g., “identifies a list of available recommendations’” may read on “second pool of articles”.);

assigning, by the Al app, an implicit label to at least one of the first pool and the second pool of the articles wherein the implicit label comprises: a positive label or a negative label (Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; e.g., “identifies a list of available recommendations” and/or “selects at least one recommendation” may read on “assigning, by the Al app, an implicit label to at least one of the first pool and the second pool of the articles” and “a positive label or a negative label” since available and/or selected recommendations may correspond to a positive label.);

applying a model derived by the Al app based on customer behavior and a set of features related to the case to classify each article of the … pool of articles based at least in part on the predicted relevance of the article to the customer request (Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy. For example, each recommendation in the list of available recommendations can be associated with a particular serving frequency that influences the probability that the recommendation is served (for example, as described with reference to the schedule definitions described above). For example, recommendations associated with higher serving frequencies have a greater probability of being selected by the recommendation engine 602 for service than recommendation associated with lower serving frequency.”; e.g., the flow of fig 12 may read on “model derived by the Al app based on customer behavior and a set of features related to the case”. In addition, e.g., “generates or identifies a list of available recommendations” and/or “selects at least one recommendation” may read on “classify”. Furthermore, e.g., “greater probability of being selected by the recommendation engine” may read on “predicted relevance of the article to the customer request”.);

identifying, by the Al app, a final pool of articles from the … pool of articles based on the model and the implicit label (Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; e.g., “at least one recommendation” may read on “final pool of articles”.); and 

displaying to the service agent's user interface at least one article of the final pool of articles during the session (Xu; [figs 3-4 and 12]; [pars 165-168] “FIG. 12 shows a flow chart illustrating an example of a process 1200 for serving a recommendation to a user according to some implementations. … The API 606 then serves the recommendation to the user device in block 1222 (for example, the feed recommendation service 726 can serve the recommendation in a feed), where it is then rendered for display in block 1224. In some implementations, the act of a user selecting or accepting the recommendation rendered in block 1224 can cause a state change to the recommendation in the context of the particular user.”).

However, Xu does not teach
configuring a training set, by the article recommender app, based at least on the subject and description data of the customer request;
identifying, by the article recommender app, by at least one query, a second pool of articles from a case article database to merge together with the first pool of articles into a merged pool of articles;
applying a model derived by the Al app based on customer behavior and a set of features related to the case to classify each article of the merged pool of articles based at least in part on the predicted relevance of the article to the customer request; 
identifying, by the Al app, a final pool of articles from the merged pool of articles based on the model and the implicit label.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Wai teaches
configuring a training set, by the article recommender app, based at least on the subject and description data of the customer request (Wai; [fig 7]; [col 13, ln 7– col 14, ln 32] “FIG. 7 illustrates an example system 700 that can be configured to implement the offline generation of a ranking algorithm. Specifically, system 700 will be described with reference to generation of a ranking algorithm for promotions to be recommended for purchase to a consumer, as implemented by recommendation engine 115 in system 100. … In some embodiments, feature generator 720 creates a training dataset based on historical data that is received from one or more input data sources 704 such as, for example, one or more of consumer profiles repository 120, promotions repository 130, consumer activation states repository 140, and consumer behavioral data repository 150.”; Note that Xu teaches “configuring a … set, by the article recommender app, based at least on the subject and description data of the customer request”.).

Xu and Wai are all in the same field of endeavor of processing input signal with the database system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu with the training set of Wai. Doing so would lead to increasing a promotion and marketing service for consumers based on the recommendation engine (Wai, col 13, ln 7– col 14, ln 32).

However, Xu and Wai do not teach
to merge together with the first pool of articles into a merged pool of articles;
applying a model derived by the Al app based on customer behavior and a set of features related to the case to classify each article of the merged pool of articles based at least in part on the predicted relevance of the article to the customer request; 
identifying, by the Al app, a final pool of articles from the merged pool of articles based on the model and the implicit label.

White teaches
identifying, by the article recommender app, by at least one query, a second pool of articles from a case article database to merge together with the first pool of articles into a merged pool of articles (White: [figs 7-8]; [col 7, ln 24– col 9, ln 32] “Based on the input search criteria, list management module 26A again accesses customer profile data 28A, booking data 28B, or both, and identifies customers that satisfy the input search criteria. In response to receiving the different search criteria, user interface modules 27 may present the subsequent user interface and display the previously selected customers as well as the customers that satisfy the different set of search criteria. In the event that the list does not include all the customers which user 18A desires to manage the customer data of user 18A may iteratively append additional customers to the previously selected customers until the list includes all desired customers. In this manner, user 18A may iteratively form a composite list of customers matching different search criteria.”; Note that Xu and Wai teach “identifying, by the article recommender app, by at least one query, a second pool of articles from a case article database …”.);

merged pool of articles based at least in part on the predicted relevance of the article to the customer request (White: [figs 7-8]; [col 7, ln 24– col 9, ln 32] as cited above; Note that Xu and Wai teach “applying a model derived by the Al app based on customer behavior and a set of features related to the case to classify each article of the … pool of articles based at least in part on the predicted relevance of the article to the customer request”.);

identifying, by the Al app, a final pool of articles from the merged pool of articles based on the model and the implicit label (White: [figs 7-8]; [col 7, ln 24– col 9, ln 32] as cited above; Note that Xu and Wai teach “identifying, by the Al app, a final pool of articles from the … pool of articles based on the model and the implicit label”.);

Xu, Wai and White are all in the same field of endeavor of processing input signal with the database system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu and Wai with the dataset merging of White. Doing so would lead to improving the final output results by combining different results based on different criteria (White, col 7, ln 24– col 9, ln 32).

Regarding claim 3, 
Xu, Wai and White teach claim 1.

Xu further teaches 
retrieving, by the service agent, the at least one article of the final pool of articles to send to the customer during the session (Xu; [figs 6-7]; [fig 12] “Render recommendation”; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; e.g., “at least one recommendation” may read on “at least one article of the final pool of articles”.).

Regarding claim 4, 
Xu, Wai and White teach claim 3.

Xu further teaches 
[identifying], by the Al app, the articles of at least the final pool of articles prior to retrieval by the service agent (Xu; [figs 6-7]; [fig 12] “Render recommendation”; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220.”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”).

Wai further teaches 
ranking, by the Al app, the articles of at least the final pool of articles prior to retrieval by the service agent (Wai: [figs 4] “Rank the received set of promotions using the ranking algorithm”; [col 6, ln 13 – col 7, ln 24] “A workflow may include ranking the selected promotions for relevance to the consumer and then ordering the selected promotions based on their respective rankings. In some embodiments, the most highly ranked promotions may be presented to the consumer as featured recommended promotions”; Note that Xu teaches “[identifying], by the Al app, the articles of at least the final pool of articles prior to retrieval by the service agent”.).

Xu, Wai and White are all in the same field of endeavor of processing input signal with the database system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Wai and White with the ranking of Wai. Doing so would lead to increasing a promotion and marketing service for consumers based on the recommendation engine (Wai, col 13, ln 7– col 14, ln 32).

Regarding claim 10, 
Claim 10 is a product claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the fig 1).

Regarding claim 11, 
Regarding claim 11, Xu, Wai and White claim 10.
Claim 11 is a product claim corresponding to the method claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

Regarding claim 12, 
Regarding claim 12, Xu, Wai and White claim 11.
Claim 12 is a product claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4.

Regarding claim 18, 
Claim 18 is a system claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Xu teaches computer-readable storage device and processor (fig 1).

Regarding claim 19, 
Regarding claim 19, Xu, Wai and White claim 18.
Claim 19 is a system claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4.

Regarding claim 20, 
Regarding claim 20, Xu, Wai and White claim 18.
Claim 20 is a system claim corresponding to the method claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0104067 A1) in view of Wai et al. (US 10,325,285 B1), further in view of White et al. (US 7,406,467 B1), further in view of Wilson et al. (US 2018/0144268 A1).

Regarding claim 2, 
Xu, Wai and White teach claim 1.

Xu further teaches 
… an implicit labeling … positive and negative labels accorded to the at least first or second pool of the articles (Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220.”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; e.g., “identifies a list of available recommendations” and/or “selects at least one recommendation” may read on “implicit labeling” and “positive and negative labels accorded to the at least first or second pool of the articles” since available and/or selected recommendations may correspond to a positive label.);

However, Xu, Wai and White do not teach
applying log based validations to an implicit labeling to confirm positive and negative labels accorded to the at least first or second pool of the articles.

Wilson teaches
applying log based validations to an implicit labeling to confirm positive and negative labels accorded to the at least first or second pool of the articles (Wilson: [figs 2 and 8]; [pars 54-57] “FIG. 8B is an illustration of an exemplary workflow for using the classification model 820 of FIG. 8A to label content items, in accordance with some embodiments of the present invention. Once the classification model 820 has been trained, and optionally validated using additional labeled validation data, the classification model 820 can be used to assign labels to a set of one or more unlabeled content items 830.”’; [pars 41-44] “. In order to be useful for machine learning purposes, the raw data 210 is converted to featurized data with labels 220 by assigning labels to each content item in raw data 210. The labels may be binary in nature (e.g. “yes” or “no”, or “1” or “0” labels)”; e.g., “labeled validation data” may read on “log based validations”. Note that Xu, Wai and White teach “an implicit labeling … positive and negative labels accorded to the at least first or second pool of the articles”.).

Xu, Wai, White and Wilson are all in the same field of endeavor of processing input signal with the database system and are analogous. Therefore, it would have been obvious to (Wilson, pars 54-57).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0104067 A1) in view of Wai et al. (US 10,325,285 B1), further in view of White et al. (US 7,406,467 B1), further in view of Foti et al. (US 2018/0373840 A1).

Regarding claim 5, 
Xu, Wai and White teach claim 1.

Xu further teaches 
applying [processing] techniques to classify by the model of the Al app to analyze content of each of the articles for comparisons of quality and the predicted relevancy to the customer request (Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy. For example, each recommendation in the list of available recommendations can be associated with a particular serving frequency that influences the probability that the recommendation is served (for example, as described with reference to the schedule definitions described above). For example, recommendations associated with higher serving frequencies have a greater probability of being selected by the recommendation engine 602 for service than recommendation associated with lower serving frequency.”; e.g., the flow of fig 12 may read on “model of the Al app”. In addition, e.g., “identifies a list of available recommendations” and/or “selects at least one recommendation” may read on “classify”. Furthermore, e.g., “greater probability of being selected by the recommendation engine” may read on “analyze content of each of the articles for comparisons of quality and the predicted relevancy to the customer request”.);

Foti teaches
applying natural language processing (NLP) techniques to classify by the model of the Al app to analyze content of each of the articles for comparisons of quality and the predicted relevancy to the customer request (Foti; [figs 4-6]; [pars 111-123] “In response to receiving the input question, the next stage of the QA pipeline 400, i.e. the question and topic analysis stage 420, parses the input question using natural language processing (NLP) techniques to extract major features from the input question, and classify the major features according to types, e. g., names, dates, or any of a plethora of other defined topics. … From the ranked listing of candidate answers, at stage 480, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface or other mechanism for outputting information.”; Note that teaches “applying [processing] techniques to classify by the model of the Al app to analyze content of each of the articles for comparisons of quality and the predicted relevancy to the customer request”.)

Xu, Wai, White and Foti are all in the same field of endeavor of processing input signal with the database system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Wai and White with the natural language processing of Foti. Doing so would lead to improving the feature extraction and feature classification using natural language processing (NLP) techniques for the recommendation system (Foti, pars 111-123).

Regarding claim 13, 
Regarding claim 13, Xu, Wai and White claim 10.
Claim 13 is a product claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0104067 A1) in view of Wai et al. (US 10,325,285 B1), further in view of White et al. (US 7,406,467 B1), further in view of Dettman et al. (US 2016/0042275 A1).

Regarding claim 6, 
Xu, Wai and White teach claim 1.

Xu teaches
identifying, by the article recommender app, by query, a third pool of … attached articles from the case article database (Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; e.g., another “request” may read on “query”. In addition, e.g., “identifies a list of available recommendations” may read on “articles”.);

However, Xu, Wai and White do not teach
identifying, by the article recommender app, by query, a third pool of recently attached articles from the case article database.

Dettman teaches
identifying, by the article recommender app, by query, a third pool of recently attached articles from the case article database (Dettman; [figs 4 and 6] “input question” and “candidate answers”; [pars 100-104] “The QA system pipeline then retrieves code change records and source control information from a repository that have timestamps after the effective timestamp of the first set of candidate answers (step 650). The resulting subset of code change records and source control information are processed as a sub-corpus of information by the QA system pipeline such that the extracted features of the input question are applied against the sub-corpus to generate a second set of candidate answers (step 660).”; Note that Xu teaches “identifying, by the article recommender app, by query, a third pool of … attached articles from the case article database”.)

Xu, Wai, White and Dettman are all in the same field of endeavor of processing input signal with the database system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Wai and White with the recently attached data of Dettman. Doing so would lead to providing more accurate output results based on information from a repository that has timestamps after the effective timestamp of the first set of candidate outputs (Dettman, pars 100-104).

Regarding claim 14, 
Regarding claim 14, Xu, Wai and White claim 10.
Claim 14 is a product claim corresponding to the method claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0104067 A1) in view of Wai et al. (US 10,325,285 B1), further in view of White et al. (US 7,406,467 B1), further in view of Dettman et al. (US 2016/0042275 A1), further in view of Al-Alami et al. (US 2012/0130910 A1).

Regarding claim 7, 
Xu, Wai, White and Dettman teach claim 6.

Xu further teaches 
identifying, by the article recommender app, by query, a fourth pool of ... viewed articles from the knowledge database (Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; e.g., another “request” may read on “query”. In addition, e.g., “identifies a list of available recommendations” may read on “articles”.);

	However, Xu, Wai, White and Dettman do not teach
	identifying, by the article recommender app, by query, a fourth pool of top viewed articles from the knowledge database.

	Al-Alami teaches
identifying, by the article recommender app, by query, a fourth pool of top viewed articles from the knowledge database (Al-Alami; [figs 5]; [pars 80-89] “As shown and described above, a variety of different ideas may be used to filter answers and views to provide the best user experience. In determining which answers are the best answers and in selecting rankings or votes for answers, many different techniques may be used. In one example, page views are used. The answer that is most frequently viewed is selected to be the best answer.”; Note that Xu teaches “identifying, by the article recommender app, by query, a fourth pool of ... viewed articles from the knowledge database”.).

Xu, Wai, White, Dettman and Al-Alami are all in the same field of endeavor of processing input signal with the database system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Wai, White and Dettman with the top viewed data of Al-Alami. Doing so would lead to providing a better output result by choosing an answer that is most frequently viewed among users (Al-Alami, pars 80-89).

Regarding claim 15, 
Regarding claim 15, Xu, Wai, White and Dettman claim 14.
Claim 15 is a product claim corresponding to the method claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7.

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0104067 A1) in view of Wai et al. (US 10,325,285 B1), further in view of White et al. (US 7,406,467 B1), further in view of Dettman et al. (US 2016/0042275 A1), further in view of Al-Alami et al. (US 2012/0130910 A1), further in view of Labutov et al. (US 2016/0111013 A1).

Regarding claim 8, 


Xu further teaches 
identifying, by the article recommender app, by query, a fifth pool of … sampled articles from the knowledge database (Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”; e.g., another “request” may read on “query”. In addition, e.g., “identifies a list of available recommendations” may read on “articles”.);

However, Xu, Wai, White, Dettman and Al-Alami do not teach
identifying, by the article recommender app, by query, a fifth pool of random sampled articles from the knowledge database.

Labutov teaches
identifying, by the article recommender app, by query, a fifth pool of random sampled articles from the knowledge database (Labutov; [figs 1-3]; [pars 44-53] “At step 242, the maximum number of choices K for a question Q is registered. As an example, K equals four (4) such that each question Q has an answer set comprising four (4) or less potential choices. The answer database is queried and answer sets are sampled at step 244. It is contemplated that any sampling strategy may be employed. For example, a random sampling strategy uniformly queries answers from the database at random.”).

Xu, Wai, White, Dettman, Al-Alami and Labutov are all in the same field of endeavor of processing input signal with the database system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Xu, Wai, White, Dettman and Al-Alami with the random sampled data of Labutov. Doing so would lead to providing a uniform chances for all possible answers for a query based on a uniform random sampling (Labutov, pars 44-53).

Regarding claim 9, 
Xu, Wai, White, Dettman, Al-Alami and Labutov teach claim 8.

	Xu further teaches 
identifying, by the article recommender app, other articles by communicating with a multi-tenant database about the customer request (Xu; [figs 6-7 and 12]; [pars 165-168] “In block 1214, the recommendation engine 602 generates or identifies a list of available recommendations based at least in part on the identified audiences and the scheduling. In block 1216, the recommendation engine 602 selects at least one recommendation to serve to the user from the list of available recommendations. The recommendation engine 602 then retrieves the recommendation (for example, by retrieving content from the content database 740). The recommendation engine 602 then provides the recommendation to the API 606 in block 1220. … a request can be transmitted from the user device to the feed recommendation service 726”; [pars 169-175] “Such intelligent selection can result in the serving of recommendations that the user will be more likely to find interesting and to engage with. … the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy.”[par 73] “Some of the disclosed methods, processes, devices, systems and computer-readable storage media described herein can be configured or designed for use in a multi-tenant database environment, such as described above with respect to database system 16.”; e.g., another “request” may read on “query”. In addition, e.g., “identifies a list of available recommendations” may read on “other articles”.).

Regarding claim 16, 
Regarding claim 16, Xu, Wai, White, Dettman and Al-Alami teach claim 15.
Claim 16 is a product claim corresponding to the method claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8.

Regarding claim 17, 
Regarding claim 17, Xu, Wai, White, Dettman and Al-Alami teach claim 16.
Claim 17 is a product claim corresponding to the method claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elwell et al. (US 8,527,814 B1) teaches multiple answers for a question. 
Dru et al. (US 2015/0302470 A1) teaches most recent answers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        

/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129